DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 01 February 2021. Claims 1 - 31 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 February 2021 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference sign “300” mentioned in paragraphs 0018 - 0019 and 0021 - 0022 of the instant disclosure is not included in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “310” included in figure 3 is not mentioned in the instant disclosure. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 from a sending device-- in order to improve the clarity and precision of the instant disclosure. 
b.	Lines 5 - 7 of paragraph 0009 of the specification received 01 February 2021 recite, in part, “method 100 compares the received image to previously received images or archived images, where the previously received image is archived in a device and is receiving the image from a different sending device(s)” which appears to contain minor informalities and/or inconsistencies. The Examiner suggests amending the specification to --method 100 compares the received image to previously received images or archived images, where the previously received images are archived in a device and the device is receiving the image from a different sending device(s)-- in order to improve the clarity and precision of the instant disclosure. 
c.	Lines 10 - 11 of paragraph 0009 of the specification received 01 February 2021 recite, in part, “the method 100 allows the user to receive an image and/or archiving the image” which appears to contain minor informalities and/or inconsistencies. The Examiner suggests amending the specification to --the method 100 allows the user to receive [[an]] the image and/or archive the image-- in order to improve the clarity and precision of the instant disclosure. 
d.	Lines 5 - 6 of paragraph 0011 of the specification received 13 November 2018 recite, in part, “The image blocker method 100 the user’s setting  synchronizes the user’s setting is synchronized on all-- in order to improve the clarity and precision of the instant disclosure. 
e.	Lines 3 - 4 of paragraph 0018 of the specification received 13 November 2018 recite, in part, “determines if a received image is a duplicate of an image archive in the image archive 302” which appears to contain a grammatical error. The Examiner suggests amending the specification to --determines if a received image is a duplicate of an image archived in the image archive 302-- in order to improve the clarity and precision of the instant disclosure.
f.	Lines 1 - 2 of paragraph 0019 of the specification received 13 November 2018 recite, in part, “a device that connects or coupled to a mobile device,” which appears to contain a grammatical error. The Examiner suggests amending the specification to --a device that connects or is coupled to a mobile device,-- in order to improve the clarity and precision of the instant disclosure.
Appropriate correction is required.
 
Claim Objections
Claim 1 is objected to because of the following informalities: Lines 3 - 4 of claim 1 recite, in part, “one of another sending device or from other multiple sending devices” which appears to contain a grammatical error. The Examiner suggests amending the claim to --one of another sending device or from other sending devices-- . Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Line 1 of claim 2 recites, in part, “The method of claim 1 further” which appears to contain a minor informality. The Examiner suggests amending the claim to --The method of claim 1, further-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 12 of claim 11 recites, in part, “the received image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one received image-- in order to maintain consistency with lines 8 - 9 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 2 of claim 12 recites, in part, “the received image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one received image-- in order to maintain consistency with lines 8 - 9 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Line 1 of claim 22 recites, in part, “The apparatus of claim 21 further comprising” which appears to contain a minor informality. The Examiner suggests amending the claim to --The apparatus of claim 21,. Appropriate correction is required.
Claim 29 is objected to because of the following informalities: Line 2 of claim 29 recites, in part, “blocking viewing the received image” which appears to contain a grammatical error and inconsistent claim terminology. The Examiner suggests amending the claim to --blocking viewing of the at least one received image-- in order to maintain consistency with line 5 of claim 21 and to improve the clarity and precision of the claim. Appropriate correction is required. 
The objections to claims 21 and 30, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 01 February 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “input/output module for receiving”, “an image archive for storing”, “a comparator… adapted to compare”, “a blocker… blocks” and “an archiver adapted to archive” in claims 11, 21, 22, 25 - 27 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejections to claims 1 - 20 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are hereby withdrawn in view of the amendments and remarks received 01 February 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which received duplicate image “the received duplicate image” recited on line 2 of claim 22 is referencing since lines 1 - 2 of claim 21 discloses receiving duplicate images, i.e. there are a plurality of received duplicate images, and because the at least one received image recited on line 5 of claim 21 is not necessarily a duplicate image, i.e. a received duplicate image, see lines 7 - 8 of claim 21. Therefore, the Examiner asserts that it is unclear as to which of the aforementioned received duplicate images and potentially received duplicate images, if any, “the received duplicate image” recited on line 2 of claim 22 is referencing  Clarification and appropriate correction are required. For purposes of examination the Examiner will treat “the received duplicate image” recited on line 2 of claim 22 as referring to the at least one received image recited on line 5 and line 8 of claim 21. In addition, the Examiner suggests amending line 2 of claim 22 to, for example, --archiver adapted to archive the at least one received when the at least one received image is determined to be a duplicate image,--.
Claim 31 recites the limitation "the received duplicate images" in line 8. There is insufficient antecedent basis for this limitation in the claim.
The rejections to claims 1 - 20 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 01 February 2021.

Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive. 
On pages 3 - 4 of the remarks the Applicant’s Representative argues that none of the previously cited references, Adams et al., Candelore, Dwan et al., Nakamura, Kakutani, and Cheng et al., alone or in combination disclose “Applicants recited claim element of ‘blocking a second device from viewing the received image’ when such image is received by a device from another sending device or from multiple sending devices and the received image is a duplicate on the device receiving the image.” 
The Examiner respectfully disagrees. 
Initially, the Examiner asserts that the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Furthermore, the Examiner asserts that the broadest reasonable interpretation of “blocking a second device from viewing the received image”, in view of the instant application, encompasses interpretations that include rejecting, deleting, and/or archiving the received image so as to block the second 
In view of the above, the Examiner asserts that Adams et al. disclose “receiving an image at a device from at least one of another sending device or from other multiple sending devices; comparing the received image to at least one of archived images and previously received images;” and blocking the device receiving the image from viewing the received image or its corresponding matching image when a duplicate is found between the received image and images archived on the receiving device, see at least the abstract, figures 3 and 6, page 1 paragraphs 0005, 0007 and 0010 - 0016 and page 3 paragraphs 0030 - 0031, 0033, 0036, 0038 - 0039 and 0041 - 0042 of Adams et al. wherein they disclose that an “image duplication prevention unit (DPU) 108 performs processing for determining, when receiving images from an external device such as a camera or a mobile phone, whether an image has been previously stored in the storage device 106. The DPU 108 compares a hash of metadata of the image to be received with a hash of metadata of each image already stored in the storage device”, that in one embodiment after a hash collision is identified, which indicates two identical, i.e., duplicate, images, “the transfer of the image which is the subject of the hash collision with an already stored image may be permitted but a message is displayed to the user via the display 109 and/or the display of the external device that one of the two identical images will be deleted after the transfer”, that in “step S401, the DPU 108 detects whether an external device such as a digital camera is connected to the I/F 110. In step S402, after or its corresponding matching image when such image is received by a device from another sending device or from multiple sending devices and the received image is a duplicate on the device receiving the image at least because Adams et al. disclose a computer receiving an image from a digital camera and deleting, i.e., blocking from viewing, one of the received image or its corresponding matching image when the received image is a duplicate of an image already stored on the computer. The Examiner notes that Adams et al. fail to disclose expressly the received image because they disclose that the already stored duplicate image may be blocked instead. However, analogous art Cheng et al. disclose blocking the device receiving the image from viewing the received image when a duplicate is found between the received image and images archived on the receiving device, see at least the abstract, figures 1 and 3, page 1 paragraph 0004, page 2 paragraph 0019, page 3 paragraph 0023, page 4 paragraph 0035, page 4 paragraph 0037 - page 5 paragraph 0040, page 6 paragraphs 0045 and 0047, page 8 paragraph 0066, page 9 paragraphs 0071 and 0073, page 10 paragraph 0080 and page 11 paragraphs 0086 - 0087 of Cheng et al. wherein they disclose “automatically archiving or providing automatic suggestions to archive functional images”, that some implementations of their invention “include methods and systems to determine which images among an incoming stream of images are functional in nature and to archive those functional images and/or suggest archiving those functional images”, (emphasis added) that “archived images are hidden from display in displayed views of non-archived images”, that “archived mages can be excluded from being displayed in a main gallery or primary display of images”, that “the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images)…”, that the “functional image signal can include a single-source prediction or a multiple-source prediction (e.g., determining a functional image signal based on multiple images)”, that “Multiple-source functional image signal prediction can be used, for example, for worse  which images among an incoming stream of images are functional in nature, archiving those functional images and that archiving images can include excluding the images from being displayed in a main gallery or primary display of images or deleting the images. Therefore, the Examiner asserts that, at least, Adams et al. in view of Cheng et al. disclose the aforementioned disputed claim limitation(s). 
In addition, the Examiner asserts that, at least, Candelore in view of Cheng et al. disclose claim 31 limitations corresponding to the aforementioned disputed claim limitation(s). The Examiner asserts that Candelore discloses blocking the sending device or multiple sending devices from viewing the received duplicate images when a duplicate is found on the sending device or multiple sending devices, see at least the abstract, figures 1 and 4 - 6, page 1 paragraphs 0003 and 0009 - 0010, page 4 paragraphs 0050 and 0053 and page 5 paragraphs 0056 - 0060 of Candelore wherein he discloses that a user interface (UI) “includes at least a first image representing a first photograph and at least a second image representing a second photograph taken within a few seconds to the first photograph and determined to be a duplicate of the first photograph. Depending on a setting, the user is notified, and the second image can either be deleted or saved by the user or deleted automatically”, that the logic of figures 4 and 5 “may be executed by any of the imaging devices described herein locally and/or in connection with offloading information to the server 80 for analysis and return of output information”, that “at block 400 in FIG. 4, a new photo is received as indicated by, e.g., operation of the shutter mechanism of the camera. Moving to block 402, the new photo can be compared receiving device from viewing the received duplicate images when a duplicate is found on the receiving device, see at least figures 1, 4 and 5, page 2 paragraphs 0018 - 0020 and 0029, page 3 paragraphs 0033, 0037 and 0040 - 0041, page 4 paragraphs 0045 - 0046 and 0050 and page 5 paragraph 0061 of Candelore wherein he discloses that the “first of the example devices included in the system 10 is an example imaging device (ID) 12 that may be a standalone imaging device, or an imaging device incorporated in another apparatus such as a mobile telephone, mobile computer, etc. Regardless, it is to be understood that the ID 12 is configured to undertake present principles (e.g. communicate with other CE devices to undertake present principles, execute the logic described herein, and perform any other functions and/or operations described herein)”, that “in addition to the ID 12, the system 10 may include one or more other CE device types. In one example, a first CE device 44 may be used to exchange photographic and video information with the ID 12 and/or with the below-described server while a second CE device 46 may include similar components as the first CE device 44 and hence will not be discussed in detail. In the example shown, only two CE devices 44, 46 are shown, it being understood that fewer or greater devices may be used”, that “the first CE device 44 may also receiving device from viewing the received duplicate images when a duplicate is found on the receiving device. However, analogous art Cheng et al. disclose blocking the viewing the received duplicate images when a duplicate is found on the receiving device, see the previously mentioned citations of Cheng et al. included herein above. Therefore, the Examiner asserts that the cited prior art references disclose the aforementioned disputed claim limitation(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 5, 10 - 15, 20 - 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1.

-	With regards to claim 1, Adams et al. disclose a method for managing receiving duplicate images, (Adams et al., Abstract, Figs. 3 & 6, Pg. 1 ¶ 0003 and 0007, Pg. 3 ¶ 0030 and 0040 - 0041) the method comprising the steps of: receiving an image at a device from at least one of another sending device of from other multiple sending devices; (Adams et al., Figs. 1 & 3 - 6, Pg. 1 ¶ 0005, 0007 and 0010 - 0016, Pg. 3 ¶ 0030 - 0031, 0033, 0035 - 0039 and 0041 - 0042, Pg. 4 ¶ 0045 - 0046 and 0049 [“image duplication prevention unit (DPU) 108 performs processing for determining, when receiving images from an external device such as a camera or a mobile phone, whether an image has been previously stored in the storage device 106”]) comparing the received image to at least one of archived images and previously received images; (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0010 - 0013 and 0015, Pg. 2 ¶ 0015, Pg. 3 ¶ 0030 - 0031, 0036 and 0041, Pg. 4 ¶ 0045 - 0046 and 0049) and blocking the device receiving the image from viewing the received image or its corresponding matching image when a duplicate is found between the received image and images archived on the receiving device. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0014, Pg. 3 ¶ 0030 and 0041 - 0042, Pg. 4 ¶ 0047 and 0049) Adams et al. fail to disclose expressly blocking the received image. Pertaining to analogous art, Cheng et al. disclose a method for managing receiving duplicate images, (Cheng et al., Fig. 3, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 6 

-	With regards to claim 2, Adams et al. in view of Cheng et al. disclose the method of claim 1 further comprising archiving the received image when a duplicate is not found between the received image and the at least one of archived images and previously received images. (Adams et al., Figs. 3 & 6, Pg. 

-	With regards to claim 3, Adams et al. in view of Cheng et al. disclose the method of claim 1, wherein the method is executed by a processor on a mobile device, cellular phone, tablet, watch or personal computer. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050) 

-	With regards to claim 4, Adams et al. in view of Cheng et al. disclose the method of claim 3, wherein the method is an application on the mobile device, cellular phone, tablet, watch or personal computer. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050 [“the DPU 118 may be implemented as a program run by the PC 10 and/or the server 120”]) 

-	With regards to claim 5, Adams et al. in view of Cheng et al. disclose the method of claim 1, wherein the method utilizes metadata to perform the comparisons. (Adams et al., Abstract, Figs. 2, 3 & 6, Pg. 1 ¶ 0011 - 0015, Pg. 3 ¶ 0030 and 0041, Pg. 4 ¶ 0046 and 0049) 

-	With regards to claim 10, Adams et al. in view of Cheng et al. disclose the method of claim 1. Adams et al. fail to disclose expressly wherein blocked images are archived in a designated location. Pertaining to analogous art, Cheng et al. disclose wherein blocked images are archived in a designated location. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 11 ¶ 

-	With regards to claim 11, Adams et al. disclose a system for managing receiving duplicate images, (Adams et al., Abstract, Figs. 1 & 3 - 6, Pg. 1 ¶ 0003 and 0007, Pg. 2 ¶ 0026 - 0027, Pg. 3 ¶ 0030 and 0041) the system comprising: a processor adapted to execute computer instruction; (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 - 0032 and 0034, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050) input/output module for receiving images; (Adams et al., Figs. 1, 3, 5 & 6, Pg. 3 ¶ 0030 - 0031, 0035 - 0039 and 0041, Pg. 4 ¶ 0045 - 0046 and 0049) a computer readable medium for archiving at least one of computer instructions and images; (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 - 0032 and 0035, Pg. 5 ¶ 0050) a duplicate module coupled to the processor, the input/output module, and the computer readable medium, (Adams et al., Figs. 1 or its corresponding matching image from being viewed by the receiving device when a duplicate is found between the at least one received image and images archived on the receiving device. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0014, Pg. 3 ¶ 0030 and 0041 - 0042, Pg. 4 ¶ 0047 and 0049) Adams et al. fail to disclose expressly blocking the received image. Pertaining to analogous art, Cheng et al. disclose a system for managing receiving duplicate images, (Cheng et al., Figs. 1, 3 & 4, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 5 ¶ 0038 - 0040 and 0042, Pg. 6 ¶ 0044 - 0047, Pg. 11 

-	With regards to claim 12, Adams et al. in view of Cheng et al. disclose the system of claim 11, wherein the duplicate module further archives the received image when a duplicate is not found between the at least one received image and the at least one of archived images and previously received images. (Adams 

-	With regards to claim 13, Adams et al. in view of Cheng et al. disclose the system of claim 11, wherein the system is a mobile device, cellular phone, tablet, watch or personal computer. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050) 

-	With regards to claim 14, Adams et al. in view of Cheng et al. disclose the system of claim 13, wherein the duplicate module is an application on the mobile device, cellular phone, tablet, watch or personal computer. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050 [“the DPU 118 may be implemented as a program run by the PC 10 and/or the server 120”]) 

-	With regards to claim 15, Adams et al. in view of Cheng et al. disclose the system of claim 11, wherein the duplicate module utilizes metadata to perform the comparisons. (Adams et al., Abstract, Figs. 2, 3 & 6, Pg. 1 ¶ 0011 - 0015, Pg. 3 ¶ 0030 and 0041, Pg. 4 ¶ 0046 and 0049) 

-	With regards to claim 20, Adams et al. in view of Cheng et al. disclose the system of claim 11. Adams et al. fail to disclose expressly wherein blocked images are archived in a designated location. Pertaining to analogous art, Cheng et al. disclose wherein blocked images are archived in a designated location. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 11 ¶ 

-	With regards to claim 21, Adams et al. disclose an apparatus for managing receiving duplicate images, (Adams et al., Abstract, Figs. 1 & 3 - 6, Pg. 1 ¶ 0003 and 0007, Pg. 2 ¶ 0026 - 0027, Pg. 3 ¶ 0030 and 0041) the apparatus comprising: an image archive for storing images on a device; (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 and 0035 - 0037, Pg. 4 ¶ 0045, 0047 and 0049) a comparator of the device coupled to the image archive (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 - 0032 and 0041, Pg. 4 ¶ 0045, Pg. 5 ¶ 0050 [“image duplication prevention unit (DPU) 108 performs processing for determining, when receiving images from an external device such as a camera or a mobile phone, whether an image has been previously stored in the storage device 106” and “the DPU 108 may alternatively be implemented as a at least one of a previously received image and an archived image archived on the image archive of the device (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0010 - 0013 and 0015, Pg. 2 ¶ 0015, Pg. 3 ¶ 0030 - 0031, 0036 and 0041, Pg. 4 ¶ 0045 - 0046 and 0049) and determining if the at least one received image is a duplicate image; (Adams et al., Pg. 1 ¶ 0014 - 0015, Pg. 3 ¶ 0030 and 0041 - 0042, Pg. 4 ¶ 0046 - 0047 and 0049) and a blocker coupled to the comparator, (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 - 0032 and 0041 - 0042, Pg. 4 ¶ 0045 - 0047, Pg. 4 ¶ 0049 - Pg. 5 ¶ 0050) wherein the blocker blocks a user from viewing a received image that is determined to be a duplicate image or its corresponding matching image. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0014, Pg. 3 ¶ 0030 and 0041, Pg. 4 ¶ 0047 and 0049) Adams et al. fail to disclose expressly blocking a duplicate image (a received image from a sending device that is determined to be a duplicate image). Pertaining to analogous art, Cheng et al. disclose an apparatus for managing receiving duplicate images, (Cheng et al., Figs. 1 & 4, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0033 and 0035, Pg. 4 ¶ 0037 - Pg. 5 ¶ 0040, Pg. 6 ¶ 0045, Pg. 11 ¶ 0091 - 0095) the apparatus comprising: an image archive for storing images on a device; (Cheng et al., Figs. 1, 3 & 4, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 5 ¶ 0039 - 0040 and 0043, Pg. 11 ¶ 0086) comparing at least one received image from at least one of a sending device or multiple sending devices (Cheng et al., Fig. 1, Pg. 5 ¶ 0039, Pg. 6 ¶ 0045 - 0049, Pg. 9 ¶ 0073) to at least one of a previously received image and an archived image 

-	With regards to claim 22, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21 further comprising an archiver (Adams et al., Figs. 1 & 5, Pg. 2 ¶ 0026 - 0028, Pg. 3 ¶ 0030 and 0035 - 0037, Pg. 4 ¶ 0045 and 0047, Pg. 4 ¶ 0049 - Pg. 5 ¶ 0050) adapted to archive an image. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0006 - 0008 and 0014, Pg. 3 ¶ 0030 and 0035 - 0041, Pg. 4 ¶ 0045 - 0047 and 0049) Adams et al. fail to disclose explicitly archiving the received duplicate image in a designated location, wherein the designated location is 

-	With regards to claim 23, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21, wherein the apparatus is coupled to a mobile device, cellular phone, tablet, watch or personal computer. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050) 

-	With regards to claim 24, Adams et al. in view of Cheng et al. disclose the apparatus of claim 23, wherein the apparatus is coupled to a mobile device, cellular phone, tablet, watch or personal computer comprising an application. (Adams et al., Figs. 1, 4 & 5, Pg. 2 ¶ 0026, Pg. 3 ¶ 0030 - 0031, Pg. 4 ¶ 0043 and 0045, Pg. 5 ¶ 0050 [“the DPU 118 may be implemented as a program run by the PC 10 and/or the server 120”]) 

-	With regards to claim 25, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21, wherein the comparator utilizes metadata to perform the 

-	With regards to claim 27, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21. Adams et al. fail to disclose expressly wherein the blocker can be enabled or disabled by a user. Pertaining to analogous art, Cheng et al. disclose wherein the blocker can be enabled or disabled by a user. (Cheng et al., Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 - 0037, Pg. 8 ¶ 0061, Pg. 9 ¶ 0074, Pg. 10 ¶ 0081 and 0085, Pg. 11 ¶ 0087 - 0089, Pg. 15 ¶ 0124, Pg. 15 ¶ 0129 - Pg. 16 ¶ 0131 [“In one or more implementations described herein, archived images are hidden from display in displayed views of non-archived images (unless user input is received that instructs archived images to be displayed in such a view)”]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with additional teachings of Cheng et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Cheng et al. applied to a similar device. Providing users with the ability to selectively enable or disable blocking duplicate images, as taught by Cheng et al., would enhance the combined base device by giving users additional control over the blocking of duplicate images and by allowing users to selectively browse duplicate images that have been blocked. Furthermore, this modification would have been prompted by the teachings and suggestions of Adams et al. that their invention may be implemented as a program run by a CPU and that a user may override the duplication prevention 

-	With regards to claim 30, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21. Adams et al. fail to disclose expressly wherein blocked images are archived in a designated location. Pertaining to analogous art, Cheng et al. disclose wherein blocked images are archived in a designated location. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 11 ¶ 0086 [“Archiving of functional images is described herein to help illustrate the disclosed subject matter… It will be appreciated that the disclosed functional image archiving can be applied to images other than functional images, such as poor quality images (e.g., pocket shots, blurry images, poorly exposed images, etc.), near duplicates (e.g., the lowest quality near duplicate images), and gifted images (e.g., memes, etc., which can include images received via a social network, messaging service, or the like)” and “archiving can include moving the  

Claims 6, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1 as applied to claims 1, 11 and 21 above, and further in view of Candelore U.S. Publication No. 2020/0074217 A1.

-	With regards to claim 6, Adams et al. in view of Cheng et al. disclose the method of claim 1. Adams et al. fail to disclose explicitly utilizing at least one of RGB values, pixel values and average pixel values to perform the comparisons. Pertaining to analogous art, Candelore discloses utilizing at least one of RGB values, pixel values and average pixel values to perform the comparisons. (Candelore, Abstract, Figs. 4 & 5, Pg. 1 ¶ 0006, Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0056) Adams et al. in view of Cheng et al. and Candelore are combinable because they are all directed towards methods and systems of facilitating image storage management and managing image duplicates in particular. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with the teachings of Candelore. This modification would have been prompted in order to substitute the metadata comparison technique of Adams et 

-	With regards to claim 16, Adams et al. in view of Cheng et al. disclose the system of claim 11. Adams et al. fail to disclose explicitly wherein the duplicate module utilizes at least one of RGB values, pixel values and average pixel values to perform the comparisons. Pertaining to analogous art, Candelore discloses wherein the duplicate module utilizes at least one of RGB values, pixel values and average pixel values to perform the comparisons. (Candelore, Abstract, Figs. 4 & 5, Pg. 1 ¶ 0006, Pg. 4 ¶ 0050 - 0052, Pg. 5 ¶ 0056) Adams et al. in view of Cheng et al. and Candelore are combinable because they are all directed towards methods and systems of facilitating image storage management and managing image duplicates in particular. It would have been obvious to one of 

-	With regards to claim 26, Adams et al. in view of Cheng et al. disclose the apparatus of claim 21. Adams et al. fail to disclose explicitly wherein the comparator utilizes at least one of RGB values, pixel values and average pixel values to perform the comparisons. Pertaining to analogous art, Candelore discloses wherein the comparator utilizes at least one of RGB values, pixel values and average pixel values to perform the comparisons. (Candelore, . 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S.  as applied to claims 1 and 11 above, and further in view of Kakutani U.S. Publication No. 2012/0188581 A1.

-	With regards to claim 7, Adams et al. in view of Cheng et al. disclose the method of claim 1. Adams et al. fail to disclose expressly wherein the method can be enabled or disabled by a user. Pertaining to analogous art, Kakutani discloses wherein the method can be enabled or disabled by a user. (Kakutani, Figs. 2, 3, 8 & 11, Pg. 3 ¶ 0053 - 0054, Pg. 4 ¶ 0065 - 0072, Pg. 4 ¶ 0075 - Pg. 5 ¶ 0078, Pg. 5 ¶ 0084, Pg. 7 ¶ 0116 - 0117) Adams et al. in view of Cheng et al. and Kakutani are combinable because they are all directed towards methods and systems of managing image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with the teachings of Kakutani. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. with the well-known and applicable technique Kakutani applied to a comparable device. Providing users with the ability to selectively enable or disable implementing a function, as taught by Kakutani, would enhance the combined base device by giving users more control over the functions of the combined base device as well as by allowing for computational resources to be conserved in situations wherein users do not mind if duplicate images are uploaded. Furthermore, this modification would have been prompted by the teachings and suggestions of Adams et al. that their invention may be implemented as a program run by a CPU, see at least page 2 paragraphs 0026 - 0027, page 3 paragraph 0030 and page 5 paragraph 

-	With regards to claim 17, Adams et al. in view of Cheng et al. disclose the system of claim 11. Adams et al. fail to disclose expressly wherein the duplicate module can be enabled or disabled by a user. Pertaining to analogous art, Kakutani discloses wherein the duplicate module can be enabled or disabled by a user. (Kakutani, Figs. 2, 3, 8 & 11, Pg. 3 ¶ 0053 - 0054, Pg. 4 ¶ 0065 - 0072, Pg. 4 ¶ 0075 - Pg. 5 ¶ 0078, Pg. 5 ¶ 0084, Pg. 7 ¶ 0116 - 0117) Adams et al. in view of Cheng et al. and Kakutani are combinable because they are all directed towards methods and systems of managing image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1 in view of Kakutani U.S. Publication No. 2012/0188581 A1 as applied to claims 7 and 17 above, and further in view of Nakamura U.S. Publication No. 2017/0295234 A1.

-	With regards to claim 8, Adams et al. in view of Cheng et al. in view of Kakutani disclose the method of claim 7. Adams et al. fail to disclose explicitly wherein a user’s setting synchronizes on other user’s devices. Pertaining to analogous art, Nakamura discloses wherein a user’s setting synchronizes on other user’s devices. (Nakamura, Figs. 4 - 6, 13A & 13B, Pg. 2 ¶ 0030 - 0032, Pg. 3 ¶ 0041 and 0044, Pg. 4 ¶ 0048) Adams et al. in view of Cheng et al. in view of Kakutani and Nakamura are combinable because they are all directed towards methods and systems of managing image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. in view of Kakutani with the teachings of Nakamura. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. in view of Kakutani with the well-known technique 

-	With regards to claim 18, Adams et al. in view of Cheng et al. in view of Kakutani disclose the system of claim 17. Adams et al. fail to disclose explicitly wherein a user’s setting synchronizes on other user’s devices. Pertaining to analogous art, Nakamura discloses wherein a user’s setting synchronizes on other user’s devices. (Nakamura, Figs. 4 - 6, 13A & 13B, Pg. 2 ¶ 0030 - 0032, Pg. 3 ¶ 0041 and 0044, Pg. 4 ¶ 0048) Adams et al. in view of Cheng et al. in view of Kakutani and Nakamura are combinable because they are all directed towards methods and systems of managing image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. in view of Kakutani with the teachings of Nakamura. This modification would have been prompted in order to enhance the combined base device of Adams et . 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1 in view of Kakutani U.S. Publication No. 2012/0188581 A1 as applied to claims 7 and 17 above, and further in view of Dwan et al. U.S. Publication No. 2014/0270530 A1.

-	With regards to claim 9, Adams et al. in view of Kakutani disclose the method of claim 7. Adams et al. fail to disclose explicitly wherein the blocking of an image is synchronized on other user’s devices. Pertaining to analogous art, Dwan et al. disclose wherein the blocking of an image is synchronized on other user’s devices. (Dwan et al., Fig. 1, Pg. 2 ¶ 0023 and 0028, Pg. 3 ¶ 0033 - 0036, 

-	With regards to claim 19, Adams et al. in view of Cheng et al. in view of Kakutani disclose the system of claim 17. Adams et al. fail to disclose explicitly wherein the blocking of an image is synchronized on other user’s devices. Pertaining to analogous art, Dwan et al. disclose wherein the blocking of an image is synchronized on other user’s devices. (Dwan et al., Fig. 1, Pg. 2 ¶ 0023 and 0028, Pg. 3 ¶ 0033 - 0036, Pg. 4 ¶ 0041 - 0043, Pg. 5 ¶ 0053 - 0054, Pg. 6 ¶ 0064 - 0066) Adams et al. in view of Cheng et al. in view of Kakutani and Dwan et al. are combinable because they are all directed towards methods and systems of managing image data and, similar to Adams et al. and Cheng et al., Dwan et al. is also directed towards managing duplicate images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. in view of Kakutani with the teachings of Dwan et al. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. in view of Kakutani with the well-known technique Dwan et al. applied to a similar device. Synchronizing the blocking of an image on devices of a user, as taught by Dwan et al., would enhance the combined base device by making it more user friendly and easy to use since a duplicate image would only need to be blocked once on one of a user’s devices to achieve the desired result of having that duplicate image blocked on their devices as well as by reducing redundant operations from being carried out multiple times on multiple user devices. This combination could be completed according to well-known techniques in the art and would likely yield . 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1 as applied to claim 27 above, and further in view of Nakamura U.S. Publication No. 2017/0295234 A1.

-	With regards to claim 28, Adams et al. in view of Cheng et al. disclose the apparatus of claim 27. Adams et al. fail to disclose explicitly wherein a user’s setting synchronizes on other user’s devices. Pertaining to analogous art, Nakamura discloses wherein a user’s setting synchronizes on other user’s devices. (Nakamura, Figs. 4 - 6, 13A & 13B, Pg. 2 ¶ 0030 - 0032, Pg. 3 ¶ 0041 and 0044, Pg. 4 ¶ 0048) Adams et al. in view of Cheng et al. and Nakamura are combinable because they are all directed towards methods and systems of managing image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Adams et al. in view of Cheng et al. with the teachings of Nakamura. This modification would have been prompted in order to enhance the combined base device of Adams et al. in view of Cheng et al. with the well-known technique . 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. U.S. Publication No. 2014/0081926 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1as applied to claim 27 above, and further in view of Dwan et al. U.S. Publication No. 2014/0270530 A1.

-	With regards to claim 29, Adams et al. in view of Cheng et al. disclose the apparatus of claim 27, wherein the blocker allows for blocking viewing [of] the received image. (Adams et al., Figs. 3 & 6, Pg. 1 ¶ 0014, Pg. 3 ¶ 0030 and 0041 - 0042, Pg. 4 ¶ 0047 and 0049) Adams et al. fail to disclose explicitly blocking the received image across multiple devices. Pertaining to analogous art, Cheng et al. disclose wherein the blocker allows for blocking viewing [of] the received image. (Cheng et al., Abstract, Fig. 3, Pg. 3 ¶ 0023, Pg. 4 ¶ 0035 and 0037, Pg. 5 ¶  a received duplicate image from viewing across multiple devices, as taught by Dwan et al., would enhance the combined base device by making it more user friendly and easy to use since a duplicate image would only need to be blocked once on one of a user’s or group of users’ devices to achieve the desired result of blocking duplicate images from being viewed by users regardless of what device they are utilizing to browse a collection of images as well as by reducing redundant operations from being carried out multiple times on multiple devices. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that . 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Candelore U.S. Publication No. 2020/0074217 A1 in view of Cheng et al. U.S. Publication No. 2019/0197364 A1.

-	With regards to claim 31, Candelore discloses a method for managing duplicate images, (Candelore, Abstract, Figs. 4 - 6, Pg. 1 ¶ 0003 and 0008 - 0010, Pg. 2 ¶ 0021 - 0025, Pg. 4 ¶ 0050 and 0053, Pg. 5 ¶ 0057 - 0061) the method comprising the steps of: capturing two or more images in quick succession on a sending device or multiple sending devices (Candelore, Figs. 1 - 4, Pg. 1 ¶ 0003 and 0009, Pg. 2 ¶ 0018 and 0029, Pg. 3 ¶ 0033 and 0037, Pg. 4 ¶ 0047 - 0050, Pg. 5 ¶ 0056 [“a user takes multiple photographs in quick succession” and “at least a first image representing a first photograph and at least a second image representing a second photograph taken within a few seconds to the first photograph and determined to be a duplicate of the first photograph”]) and sending the two or more images to a receiving device; (Candelore, Fig. 1, Pg. 2 ¶ 0018 - 0020 and 0029, Pg. 3 ¶ 0036 - 0037 and 0041, quick succession for duplication on the receiving device; (Candelore, Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0003, 0006 and 0009 - 0010, Pg. 2 ¶ 0018 - 0020 and 0029, Pg. 3 ¶ 0037 and 0041, Pg. 4 ¶ 0045 - 0046 and 0050 - 0052, Pg. 5 ¶ 0056 [“at least a first image representing a first photograph and at least a second image representing a second photograph taken within a few seconds to the first photograph and determined to be a duplicate of the first photograph” and “FIGS. 4 and 5 show logic that may be executed by any of the imaging devices described herein locally and/or in connection with offloading information to the server 80 for analysis and return of output information”]) and blocking the sending device or multiple sending devices from viewing the received duplicate images when a duplicate is found on the sending device or multiple sending devices. (Candelore, Abstract, Figs. 1 & 4 - 6, Pg. 1 ¶ 0009 - 0010, Pg. 4 ¶ 0053, Pg. 5 ¶ 0058 - 0060) Candelore fails to disclose expressly capturing images from a burst image capture; and blocking the receiving device from viewing the received duplicate images when a duplicate is found on the receiving device. Pertaining to analogous art, Cheng et al. disclose a method for managing duplicate images, (Cheng et al., Fig. 3, Pg. 1 ¶ 0004 - 0005, Pg. 3 ¶ 0023 and 0030 - 0031, Pg. 4 ¶ 0033, 0035 and 0037, Pg. 6 ¶ 0044 - 0047) the method comprising the steps of: capturing two or more images from a burst image capture on a sending device or multiple sending devices (Cheng et al., Fig. 1, Pg. 3 ¶ 0023 and 0031, Pg. 4 ¶ 0035 and 0037, Pg. 5 ¶ 0039, Pg. 6 ¶ 0045 - 0049, Pg. 9 ¶ 0073 [“Multiple-source functional image signal prediction .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Anorga et al. U.S. Publication No. 2018/0336415 A1; which is directed towards techniques used for image management for including analyzing images exchanged between user devices and identifying and hiding duplicate images from view. 
b.	Chew et al. U.S. Publication No. 2009/0303160 A1; which is directed towards and a digital photo frame that identifies and deletes duplicate image files.
c.	Martin et al. U.S. Publication No. 2012/0051668 A1; which is directed towards methods and systems for analyzing image libraries of users, identifying duplicate images therein, and consolidating information related to the identified duplicate images. 
d.	Park et al. U.S. Patent No. 8,266,115; which is directed towards methods and systems for exchanging electronic content, such as audio or image files, between a plurality of devices, identifying duplicate electronic content 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667